UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KIMBERLY EDELSTEIN, Case No. ]:1'7~cv-00305
Plaintiff, Barrett, J .

Litkovitz, M.J.

vs.
JUDGE GREG STEPHENS, et al., ORDER

Defendants.

Plaintiff Kimberly Edelstein brings this action alleging violations of her rights under
federal and state law by defendants Judge Greg Stephens, Butler County, Ohio, Michael Gmoser
and Dan Ferguson. This matter is before the Court on plaintiffs second motion to disqualify
counsel Linda Woeber and her law firm, Montgomery, Rennie & Jonson, LPA, from
representing a defendant in this lawsuit (Doc. 109), defendants’ response in opposition (Doc.
119), and plaintiffs reply in support of the motion (Doc. 120). Plaintiff has requested oral
argument on the motion. (Doc. 120). The legal and factual issues raised by plaintiffs second
motion to disqualify are not complex, they have been fully briefed by the parties, and the Court
has previously addressed the issues raised by the motion. Pursuant to S.D. Ohio Civ. R. 7'.1, the
Court therefore finds that oral argument is not “essential to the fair resolution” of this case and
plaintiffs request for same is denied.

Plaintiff initially sought to disqualify Woeber and her law firm from representing
defendant Judge Stephens in this lawsuit based on an alleged conflict of interest (Doc. 60).
Plaintiff stated that she intended to call Woeber as a witness in this case to support Count XV -

“Defamation by Defendant Stephens, Slander” - W 247, 253, 255 of the amended complaint In

Count XV, plaintiff alleged that Stephens made false and defamatory statements to his attorney,
Woeber, and others prior to the litigation which constitute defamation per se. (Doc. 20, 11 247).
Plaintiff claimed that Stephens told Woeber in August and September 2016 that plaintiff “had a
temper and caused disturbances at work,[and] that Plaintiff procrastinated, missed deadlines, and
was a poor employee . . .” (Id.). Plaintiff alleged in her motion to disqualify that Woeber either
became aware at some point that certain representations Stephens made about plaintiffs work
performance were false and she nonetheless continued to “promote” the false statements as the
reason plaintiff was terminated, or Woeber did not exercise due diligence to determine whether
the statements were false. (Doc. 60; Id., citing Exh. A, September l, 2016 letter to plaintiffs
then counsel; Doc. 79 at 13). Plaintiff argued that she would be substantially prejudiced if she
was not permitted to call Woeber to testify as a witness about allegedly false statements
concerning plaintiff’ s employment and termination made in the September 2016 letter. (Doc.
60).

The undersigned denied plaintiffs motion by Order dated October 5, 2018. (Doc. 79).
The Court found that the requirements for disqualifying Woeber under Ohio Prof. Conduct Rule
3.'/', which is intended to prevent the trial jury from learning about an attorney’s dual role as an
advocate and a witness, were not met. First, plaintiff had not shown that Woeber had personal
knowledge of the facts underlying her client’s position (Doc. 79 at 17-18). Second, plaintiff
had not shown that the testimony plaintiff sought to elicit from Woeber was material or could not
be provided by another witness. (Id. at 18). Finally, even if Woeber’s knowledge of the truth of
the allegations in the September 2016 letter was relevant, plaintiff had made conflicting
arguments as to the extent of Woeber’s knowledge of the facts based on speculation and

unsupported inferences based on inferences (Id. at 19-21). The Court declined to engage in

fact-finding and make credibility assessments in connection with the motion to disqualify. The
Court concluded that Woeber was not a necessary witness as to plaintiffs work performance or
the circumstances surrounding her termination (Ia'. at 21).

Plaintiff filed objections to the Order on October 18, 2018 (Doc. 89) and a supplemental
memorandum in support of her objections on December 17, 2018 (Doc. 108). ln her
supplemental memorandum, plaintiff alleged that additional evidence had been revealed during
discovery that might affect the district judge’s consideration of the undersigned’s October 5,
2018 Order denying plaintiffs first motion to disqualify (Doc. 108 at l). Plaintiff alleged that it
was revealed during discovery that “Ms. Woeber had misrepresented the statements of her other
client, Michael Gmoser, to this Court in a Motion to Dismiss” and subsequent filings, thus
violating Ohio Prof. Conduct Rule 3.3. (Doc. 108 at 2). The misrepresentation plaintiff alleges
Woeber made was that “Gmoser’s statements were his opinion of Edelstein and were protected
under Ohio law.” (Id., emphasis in original). Plaintiff argued this was a misrepresentation
because in his admissions and answers to interrogatories, Gmoser stated that “his statements
Were not his opinion, but the opinion of another Defendant, Dan Ferguson, that [Gmoser] was
relaying to a potential employer.” (Ia'., emphasis in original). Plaintiff argued, without citing
any authority, that an “opinion” is commonly understood to be “a statement originating from a
declarant himself.” (Id.). Plaintiff argued that Woeber knew of her client’s purportedly false
claim that his statements were his “personal opinion” as early as May 2017', when Woeber first
represented Gmoser, and at the very least she “was obligated under Rule 3.3(a)(1) to correct the
false assertion to this Court when her client decided to promote his statements as the opinion of

another.” (Id. at 5). Plaintiff informed the Court that she intended to file a second motion to

disqualify Woeber and her law firm under Ohio Prof. Conduct Rule 3.3 on this basis alone.l
(Id.).

Plaintiff filed her second motion to disqualify on December 17, 2018 (Doc. 109), seeking
to disqualify Woeber and her law firm from representing defendant Gmoser under Ohio Prof.
Conduct Rule 3.3. (Doc. 109). Plaintiff premised her motion on grounds she had previously
presented to the Court. First, plaintiff argued that Woeber knew that Gmoser had allegedly
misrepresented that statements conveying the opinions of another individual - defendant
Ferguson - were Gmoser’s own opinions (Id.). Plaintiff also asserted in a footnote that Woeber
had misrepresented in defendants’ motion for partial dismissal of the complaint (Doc. 22) that
the Ohio constitution protects opinions that are not related to media statements (Doc. 109 at 2,
n.2). The Court has already considered plaintiffs arguments in prior Orders issued in this case.
(See Doc. 128 at 8-9, Order on plaintiffs motion for partial reconsideration of her objections to
Report and Recommendation (Doc. 42) and supplement to the motion (Doc. 107); Doc. 129,
Order on plaintiffs objections (Doc. 89) to the undersigned’s Order (Doc. 79) denying plaintiffs
first motion to disqualify counsel). In accordance with the Court’s prior rulings, plaintiffs
second motion to disqualify must be denied

In denying plaintiffs motion for partial reconsideration, the district judge rejected
plaintiffs arguments that (1) the case law involving defamatory statements made to the media
does not apply to plaintiffs defamation claims involving alleged defamatory statements that
individuals make to other individuals, and (2) Gmoser’s allegedly defamatory statements are not

protected as opinions under Ohio law because the opinions Gmoser relayed were not his own.

 

' Plaintiff also argued in a supplement to her motion for partial reconsideration (Doc. 107) of the Court’s Order
dismissing her defamation claims (Doc. 40) that Gmoser’s statements were not protected as statements of opinion
because the opinions were not his own.

(Doc. 128 at 8-9). ln his Order, the district judge first explained that under Ohio law, there is no
“distinction between statements of opinion made by the media and private citizens” and that
“protection for opinions exists for media defendants as well as for private citizens.” (Doc. 128 at
8-9, citing Wampler v. Hz'ggt'ns, 93 Ohio St. 3d lll, 121, 752 N.E.Zd 962, 972-73 (Ohio 2001);
Accora’ SPX Corp. v. Doe, 253 F. Supp. 2d 974, 976 (N_D. Ohio 2003)). The district judge
further stated that “whether an allegedly defamatory statement is fact or opinion” is a matter of
law for the court to decide (Id. at 9, citing Vaz`l v. Plain Dealer, 72 Ohio St.3d 279, 281, 649
N.E.2d 182, 185 (2003)), and this Court had already determined that the alleged defamatory
statements identified by plaintiff, which included statements made by defendant Gmoser, were
“statements of opinion.” (Id.). The Court therefore declined to reconsider its Order dismissing
plaintiffs defamation claims on this basis. (Id.).

The district judge relied on the same reasoning in overruling plaintiffs objections to the
Order denying her first motion to disqualify counsel. (Doc. 129). The district judge directly
addressed plaintiffs theory that Gmoser’s statements were not protected opinions because they
were actually the opinions of defendant Ferguson, and Woeber and her law firm should be
disqualified from representing Gmoser under Ohio Prof. Conduct Rule 3.3 because Woeber
purportedly misrepresented that the opinions were Gmoser’s own. (Doc. 129). The district
judge reasoned:

In her Supplement to her Objections, Plaintiff explains that a violation of Rule 3.3

of the Ohio Rules of Professional Conduct has occurred because Woeber

represented to the Court that the statements of Defendant Michael Gmoser were his

opinion, but Gmoser’s discovery responses have revealed that the statements of

Gmoser were actually the opinion of Defendant Dan Ferguson. Plaintiff argues that

the common understanding of an “opinion” is one originating from the declarant

himself, and therefore Woeber made a false statement of fact to the Court. In

addition, in her Reply, Plaintiff explains that the deposition ofJudge Spaeth reveals

that the outburst referenced in [Doc. 60], Exhibit A is false because Judge Spaeth
testified that he did not hear an outburst coming from Plaintiff s office.

First, the Court notes that in denying Plaintiffs Motion for Reconsideration, the Court
ruled that Gmoser’s statements are not [sic] opinions protected by the Ohio
Constitution because, Ohio courts have held that that “[n]o liability may arise from the
accurate republication of constitutionally protected opinion.”2 Condr.`r v. Clermont Cry.

Revz'ew, 110 Ohio App. 3d 755, 762, 675 N.E.Zd 47 5, 479 (Ohio Ct. App. 1996) (citing

Celebrezze v. Netzley, No. 53864, 1988 VVL 87566, at *9 (Ohio Ct. App. Aug. 4, 1988),

rev ’d on other grounds, 51 Ohio St` 3d 89, 554 N.E.2d 1292 (Ohio 1990)).

(Id. at 5).

In support of her second motion to disqualify, plaintiff relies on the same argument she
previously presented in her supplemental objections to the Court’s Orders dismissing her
defamation claims and denying her first motion to disqualify counsel (Docs. 107, 108). The
district judge has determined that disqualification of Woeber and her law firm is not warranted
under Rule 3.3 on this ground. (Doc. 129; see also Doc. 128). The Court has specifically
rejected plaintiffs argument that Gmoser’s allegedly defamatory statements do not qualify as
opinion statements entitled to protection under the Ohio constitution because the opinions
Gmoser relayed were not his own. (Id.). Plaintiff has not proffered any new facts or authority
which suggests that the Court should revisit its prior ruling and related findings For the reasons
previously stated by the Court, applicable Ohio law and the record before the Court fail to
support a finding that Woeber violated Ohio Prof. Conduct Rule 3.3 by misrepresenting that
statements made by her client, Gmoser, were statements of opinion protected under the Ohio

constitution ln accordance with the Court’s prior rulings, plaintiffs second motion to disqualify

Woeber and her law firm under Ohio Prof. Conduct Rule 3.3 is not well-taken

 

2 The addition of the word “not” is an obvious typographical error. Read together, the Court’s Orders (Docs. 128,
129) make clear that Ohio law protects the opinions of private citizens, and repeating the opinion of another
individual does not strip the opinion of protection under the Ohio constitutionl

6

IT IS THEREFORE ORDERED THAT plaintiffs second motion to disqualify Woeber

and her law firm as counsel in this lawsuit (Doc. 109) is DENIED.

Date: 23 q
Karen L. Litkovitz

United States Magistrate Judge

 

